   8:20-cr-00324-RFR-MDN Doc # 36 Filed: 03/29/21 Page 1 of 1 - Page ID # 54




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR324

       vs.
                                                                        ORDER
ANTHONY D. GILL,

                       Defendant.


       This matter is before the court on Defendant's Motion for Extension of Time to File
Pretrial Motions [35]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by April 26, 2021.
       IT IS ORDERED:
       1.      Defendant's Motion for Extension of Time to File Pretrial Motions [35] is granted.
Pretrial motions shall be filed on or before April 26, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between March 26, 2021 and April 26, 2021, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 29th day of March, 2021.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
